Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that questions of fact were presented for the jury by proof that the fire was of incendiary origin and was caused or connived at by the plaintiff, and also by proof that the damage or a substantial part thereof resulted from an explosion not within the coverage of the policy. All concur, except Thompson and Lewis, JJ., who dissent and vote for affirmance. (The judgment awarded damages under a fire insurance policy. The order denied a motion for a new trial on the minutes.) Present-—■ Sears, P. J., Bdgcomb, Thompson, Crosby and Lewis, JJ.